110 Mich. App. 179 (1981)
312 N.W.2d 202
MEDA
v.
CITY OF HOWELL.
Docket No. 52675.
Michigan Court of Appeals.
Decided October 6, 1981.
Metry, Metry & Sanom, for plaintiffs.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and George H. Weller, Assistant Attorney General, for defendants Erdman and Ludos.
Before: BEASLEY, P.J., and M.J. KELLY and N.A. BAGULEY,[*] JJ.
M.J. KELLY, J.
This action arose out of the alleged false arrest of George Meda on November 12, 1976. A warrant had been mistakenly issued for his arrest for failure to appear for a court date on a traffic matter in the 53rd District Court. The traffic court case had in fact been tried and Meda found not guilty sometime in the summer of 1975. On October 30, 1978, plaintiffs commenced an action in the Court of Claims against the State Court Administrative Office, Lloyd Erdman, in his capacity as court administrator for the 53rd District Court, and John Doe, unknown clerk for the 53rd District Court. Carol Ludos, "court recorder", was later substituted for the unknown clerk. The reader may ponder why the local district court clerk administrator was not made a party instead of the court reporter, but no explanation satisfactory to this Court is made by either side. The City of Howell was also a named party defendant, but no appeal has been taken from its dismissal.
Plaintiffs alleged that defendants failed to recall a warrant for the arrest of George Meda, resulting in his false arrest on November 12, 1976. On November 22, 1978, defendants moved for summary *182 judgment, GCR 1963, 117.2(1), claiming that governmental immunity barred plaintiffs' action. In response to defendants' motion, plaintiffs argued that their action was against Erdman and Ludos as individuals. On April 18, 1979, the court granted defendants' motion.
On April 27, 1979, in immediate reaction to the dismissal by the Court of Claims, plaintiffs commenced this action in the Circuit Court for Livingston County against the City of Howell, Lloyd Erdman and Carol Ludos. The complaint alleged that defendants' negligence resulted in George Meda's false imprisonment on November 12, 1976. Erdman and Ludos were served with summonses and copies of the complaint in June, 1979. The City of Howell was dropped as a defendant. On August 27, 1979, Erdman and Ludos moved for accelerated judgment, GCR 1963, 116.1(5), claiming that the statute of limitations, MCL 600.5805; MSA 27A.5805, barred the claim. The circuit court entered its order granting the motion July 1, 1980.
Plaintiffs argue that MCL 600.5856; MSA 27A.5856 tolled the statute of limitations during the period the Court of Claims action was pending. According to plaintiffs, the Court of Claims lacks subject-matter jurisdiction over actions against public officials who are being sued in their individual capacity. Plaintiffs argue that the Court of Claims lack of subject-matter jurisdiction prevented it from rendering a decision on the merits against defendants as individuals.
MCL 600.5856; MSA 27A.5856 establishes procedures by which the statute of limitations is tolled during the time a prior suit is pending between the parties if the prior action is not adjudicated on the merits. Buscaino v Rhodes, 385 Mich. 474, 482; 189 NW2d 202 (1971). Where the prior suit is *183 dismissed for lack of subject-matter jurisdiction, the statute of limitations is tolled for the period the action was pending. Kiluma v Wayne State University, 72 Mich. App. 446, 451; 250 NW2d 81 (1976).
MCL 600.6419; MSA 27A.6419 confers upon the Court of Claims exclusive jurisdiction over actions against the State of Michigan and state officials. Bandfield v Wood, 104 Mich. App. 279, 282; 304 NW2d 551 (1981), Feliciano v Dep't of Natural Resources, 97 Mich. App. 101, 109; 293 NW2d 732 (1980). However, the Court of Claims is a court of limited jurisdiction which does not possess the broad and inherent powers of a constitutional court. Taylor v Auditor General, 360 Mich. 146, 150; 103 NW2d 769 (1960), Feliciano, supra, 109. Therefore, the Court of Claims lacks jurisdiction to hear actions against persons who, although public officials, are being sued in their individual capacities. Feliciano, supra, 109-110. Where a court lacks jurisdiction over the subject matter of a suit, any action with respect to such a cause, other than dismissal, is absolutely void. Fox v Board of Regents of the University of Michigan, 375 Mich. 238, 242; 134 NW2d 146 (1965).
Plaintiffs brought their action in the Court of Claims against the State Court Administrative Office. Lloyd Erdman, in his capacity as Court Administrator for the 53rd District Court, and Carol Ludos, "court recorder". While the Court of Claims had subject-matter jurisdiction over plaintiffs' claims against Erdman and Ludos as public officials, it did not possess subject-matter jurisdiction over claims against Erdman and Ludos in their individual capacities. Because the Court of Claims lacked subject-matter jurisdiction over defendants in their individual capacities, the court's *184 decision could not have been on the merits of plaintiffs' claims against the individual defendants.
However, defendants argue that MCL 600.5856; MSA 27A.5856 failed to toll the statute because plaintiffs' Court of Claims action did not notify defendants that the suit was against them as individuals. Statutes of limitation are designed to promote justice by preventing stale claims. Cronin v Minster Press, 56 Mich. App. 471, 478-479; 224 NW2d 336 (1974). It is not unjust to deny a plaintiff's claim when he has failed to notify a defendant within the period of limitations. Id., 479.
There are no Michigan cases which have dealt with this particular problem. However, Michigan courts have addressed a similar situation where a plaintiff commenced an action against a defendant in the wrong name or capacity and later attempted to amend the complaint. In Apple v Solomon, 12 Mich. App. 393; 163 NW2d 20 (1968), plaintiff brought an action against a medical clinic but later discovered that her action was against a hospital which was located at the same address. She moved to amend her complaint to change the name of defendant after the statute of limitations had run. She argued that the closely related nature and location of the clinic and hospital gave notice to the hospital that an action was being brought against it. After finding that the hospital did not have actual notice of the suit, the Court affirmed the trial court's order denying plaintiff's motion to change the name of defendant. Id., 396.
In Bensinger v Reid, 17 Mich. App. 219, 224-225; 169 NW2d 361 (1969), this Court again visited the issue. In that case, plaintiff brought an action against the alleged owner of a truck which caused plaintiff's decedent's death. After the statute of limitations had run, plaintiff discovered that the *185 real truck owner was a corporation in which defendant was the president and resident agent. When the corporation was joined as a defendant, it moved for accelerated judgment which the trial court granted. Examining the record, this Court found that the corporation had notice of the suit and had selected defense counsel. This Court reversed the trial court, stating:
"The right party was served by the wrong name or in the wrong capacity; the intended defendant, the true owner, was fully informed; and no one was misled by the misnomer to any detriment since the insurance carrier of Happyland defendant the matter. Accordingly, the addition of Happyland was proper, supported by binding authority, and did not prejudice defendants. The lower court should not have granted the motion for accelerated judgment, even though the statute of limitations had run." Id., 224-225.
We think the rules expressed in Apple, supra, and Bensinger, supra, are applicable in this case.
Applying the above rules to the instant case, we find the trial court's grant of accelerated judgment to Carol Ludos to be proper. Plaintiffs filed their original action in the Court of Claims on October 30, 1977. The complaint alleged that "John Doe", unknown clerk for the 53rd District Court, had been negligent, causing Mr. Meda's arrest. It was not until 95 days after the statute of limitations had run that plaintiffs filed their first amended complaint against Carol Ludos, "court recorder".[1]*186 Defendant Ludos was not provided notice of plaintiffs' intention to bring an action against her, and the trial court properly granted her motion for accelerated judgment.
Plaintiffs' October 30, 1977, Court of Claims complaint did name Lloyd Erdman, in his capacity as court administrator, as a defendant. The complaint failed to give any indication that Erdman was being sued as an individual. It was not until January 23, 1979, 74 days after the statute of limitations had run, that plaintiffs first claimed that their action was against that defendant as an individual. In this case, while the proper party was served, plaintiffs' complaint failed to inform him that the action was against him individually. Furthermore, it was impossible for plaintiffs to sue Erdman as an individual in the Court of Claims. Feliciano, supra, 109-110. Therefore, plaintiffs' complaint failed to give defendant Erdman notice that the suit was against him in his individual capacity and the trial court properly granted accelerated judgment.
The trial court's order of accelerated judgment is affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  In Buscaino v Rhodes, 385 Mich. 474, 481-483; 189 NW2d 202 (1971), the Supreme Court stated that a suit was commenced by the filing of a complaint. This rule also applies when parties are being added to a suit. Forest v Parmalee (On Rehearing), 60 Mich. App. 401, 407; 231 NW2d 378 (1975), aff'd 402 Mich. 348; 262 NW2d 653 (1978), Amer v Clarence A Durbin Associates, 87 Mich. App. 62, 66; 273 NW2d 588 (1978). In this case, the action against defendant Ludos did not commence until the amended complaint was filed.